DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/2022, has been entered.

Status of Claims
This Office Action is in response to the communications filed 6/30/2022.
Claims 1, 3, 5, 8-10, 12, and 16 have been newly amended.
Claims 2, 4, 6-7, 11, 13-15, and 17-20 are in their original or a previous presentation.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 9, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer (WO2019/111077 A1) in view of Xiao (US 2005/0060211 A1) in further view of Abri (US 2009/0125337 A1) in further view of Carlson (US 2016/0004831 A1) 

Regarding claim 1, Ofer teaches a method of monitoring and updating information related to a medical procedure, the method comprising:
collecting, by a plurality of sensors, data pertaining to performance of the medical procedure in an operating room of a facility having a plurality of operating rooms, wherein the plurality of sensors includes a video image capture device and an audio capture device and the collected data include video images and audio of the performance of the medical procedure, and wherein the medical procedure is a surgical procedure using a medical instrument;
Ofer teaches collecting data associated with a monitored medical procedure, such as video feeds and audio feeds (0010) of the medical procedure being performed (taught by Ofer as “procedure to be performed”; [0011), from one or more sensors (0062) such as video cameras (008) and audio sensors (010), where the sensors are placed in a treatment setting such as an emergency room, which can be a type of operating room (009). The treatment setting includes a medical facility, such as hospital, which would include a plurality of rooms (00166). In addition, the procedures include those performed by a surgeon (003), which would include surgical procedures.
monitoring, by a computing system, progress of the medical procedure in the operating room in real time by analyzing the collected data, a procedure reference library, and a physician history to determine a status of the medical procedure, 
Ofer teaches monitoring the progress of the medical procedure by analyzing the collected data of the procedure (0062), referencing a medical records repository to retrieve procedure information (0092), and analyzing the medical staff currently carrying out the medical procedure (0086) in order to determine the medical procedure, specific steps being executed, and other parameters associated with the procedure (equivalent to determining the status of the procedure; [0062)
wherein the analyzing the collected data includes: comparing, via image analysis techniques, the video images of the collected data with previously stored video images from a same type of medical procedure; and
Ofer teaches comparing (00122) data (including video images; see “video feeds” in [00123) from a currently monitored medical procedure with previously stored data (also including video feeds) of substantially similar past procedures (under the broadest reasonable interpretation, “substantially similar” teaches “same type”; see [00122] for comparing steps)
Ofer does not teach, but Xiao teaches
wherein the analyzing the collected data includes: determining that the operating room is used longer than a scheduled amount of time for the medical procedure based on the analyzed audio and the comparing of the video images of the collected data with the previously stored video images indicating a stage of the medical procedure using the medical instrument takes longer than an expected amount of time; 
Xiao teaches using conditions data, which include audio and video images (0057) to determine the status of an operating room (0058]; which includes a status of “patient on table (0059). The status is used to indicate that an operating room will be available later than the planned time, e.g. used longer than a schedule time (0061). The delay is determined by comparing the status indicated in the image vs predicted, e.g. expected, time between statuses. The predicted time is determined using past events ()0143, which would be recorded using the AV equipment. See also claim 8, stating “predicting a particular future time for a particular subsequent stage of a sequence of stages for using the facility based at least in part on the conditions data.” The conditions data includes audio and video (0057).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the A/V scheduling abilities of Xiao into the monitoring system of Ofer to allow optimal utilization of resources, in particular optimal utilization of ORs, optimal flexibility, and optimal response to changing requirements and emergency situations, as recognized by Xiao at 0014.

The combination of Ofer and Xiao does not teach, but Abri teaches
adjusting, by the computing system in real time, use of one or more operating rooms in an electronic operating room schedule by dynamically rescheduling performance of one or more subsequent medical procedures in the electronic operating room schedule in real time based on of the medical procedure taking longer than the scheduled amount of time; and 
Abri teaches adapting and optimizing (equivalent to adjusting) an operating room schedule in real-time (0037: “the OR plan is continually revised on a real-time basis”) based on the analysis of real-time data of at least one operating-room related process including the completion of individual tasks contained within a process (equivalent to the monitored progress of a medical procedure; [0046] to [0047) by automatically rescheduling future activities (subsequent procedures; see [0050] for rescheduling) and redistributing the future activities to other operating rooms’ slots (equivalent to relocating the subsequent medical procedure to a different operating room; [0029).  It is noted that the schedule as in Abri is indicative of the use of one or more operating rooms. See also 0047: “possible delays can be detected at a very early point of time and, if possible, consequences on the OR schedule can be avoided or immediately considered in an updated OR schedule.”
generating and transmitting notifications of the adjusted use over a network to devices of participants of the one or more subsequent medical procedures
Abri teaches transmitting a new schedule (equivalent to the adjusted schedule) to the mobile devices of personnel (equivalent to participants of subsequent medical procedures; [0072) over a network (Fig. 3 and [0106)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the scheduling abilities of Abri into the monitoring system of Ofer to allow optimal utilization of resources, in particular optimal utilization of ORs, optimal flexibility, and optimal response to changing requirements and emergency situations, as recognized by Abri in [0037].
The combination of Ofer, Xiao, and Abri does not teach, but Carlson teaches:
wherein the analyzing the collected data includes: analyzing the audio, via natural language processing, to identify certain phrases indicating the status of the medical procedure
Carlson teaches using natural language processing to analyze audio and identify speech that indicates the status of a patient’s health condition (0052). The status of medical procedures is taught by Xiao above. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Ofer, Xiao, and Abri the ability to determine patient status, as taught by Carlson, with the motivation to improve medical treatment, as recognized by Carlson at 0005.

Regarding claim 2, the combination teaches the limitations of claim 1. Ofer further teaches
the analyzing the collected data further comprises applying video analytics to the video images of the collected data to determine the progress of the medical procedure,
Ofer teaches the video information is used to monitor the medical procedure (0097)
and the method further comprises: using, by the video analytics, cognitive analysis to determine whether a plurality of steps included in the medical procedure are executed effectively,
Ofer teaches the collected data us used to identify specific steps of the medical procedure being executed (005)
and determining, by the video analytics, whether instruments used in the medical procedure are accounted for before the medical procedure and after the medical procedure.
Ofer teaches the video feeds are analyzed to detect medical equipment usage (0010), and that the expected use of medical tools is compared to the actual use of the tools (the tools are accounted for after the medical procedure; [0011)

Regarding claims 5 and 12, the combination teaches the limitations of claims 1 and 9. Ofer further teaches
identifying a member of a medical procedure team via at least one from a group consisting of facial recognition and a verbal signature. 
Ofer teaches collecting and analyzing voice data to determine specific sources, such as the voice of the patient or the voice of each of the medical staff (0093)

Regarding claims 7 and 14, the combination teaches the limitations of claims 1 and 9. Ofer further teaches 
storing the collected data pertaining to the performance of the medical procedure to provide a history of medical procedures, and wherein:
Ofer teaches collecting data from sensors and storing it (0097)
the adjusting the use of the one or more operating rooms further comprises adjusting availability of the one or more operating rooms for the one or more subsequent medical procedures utilizing machine learning based on the history of medical procedures.
Ofer teaches the addition or removal of scheduled operations based on features detected during the medical procedure (00146]-[00147), and that the system uses machine learning based on retrieved medical records (0010) which can include procedure information (0012)

Regarding claim 9, Ofer teaches a system for monitoring and updating information related to a medical procedure, the system comprising:
at least one memory;
Ofer teaches using random access memory (00216)
a plurality of sensors;
Ofer teaches a plurality of sensors including video, camera, and acoustic sensors (008)
and at least one processor connected to the at least one memory and the plurality of sensors, the at least one processor being configured to perform:
Ofer teaches at least one processor coupled to memory elements (0059)
collecting data from the plurality of sensors pertaining to performance of the medical procedure in an operating room of a facility having a plurality of operating rooms, wherein the plurality of sensors includes a video image capture device and an audio capture device and the collected data include video images and audio of the performance of the medical procedure, and wherein the medical procedure is a surgical procedure using a medical instrument;
Ofer teaches collecting data associated with a monitored medical procedure, such as video feeds and audio feeds (0010) of the medical procedure being performed (taught by Ofer as “procedure to be performed”; [0011), from one or more sensors (0062) such as video cameras (008) and audio sensors (010), where the sensors are placed in a treatment setting such as an emergency room, which can be a type of operating room (009). The treatment setting includes a medical facility, such as hospital, which would include a plurality of rooms (00166). In addition, the procedures include those performed by a surgeon (003), which would include surgical procedures.
monitoring, by the computing system, progress of the medical procedure in the operating room in real time by analyzing the collected data, a procedure reference library, and a physician history to determine a status of the medical procedure, 
Ofer teaches monitoring the progress of the medical procedure by analyzing the collected data of the procedure (0062), referencing a medical records repository to retrieve procedure information (0092), and analyzing the medical staff currently carrying out the medical procedure (0086) in order to determine the medical procedure, specific steps being executed, and other parameters associated with the procedure (equivalent to determining the status of the procedure; (0062)
wherein the analyzing the collected data includes: comparing, via image analysis techniques, the video images of the collected data with previously stored video images from a same type of medical procedure
Ofer teaches comparing (00122) data (including video images; see “video feeds” in [00123) from a currently monitored medical procedure with previously stored data (also including video feeds) of substantially similar past procedures (under the broadest reasonable interpretation, “substantially similar” teaches “same type”; see [00122] for comparing steps)
Ofer does not teach, but Xiao teaches
wherein the analyzing the collected data includes: determining that the operating room is used longer than a scheduled amount of time for the medical procedure based on the analyzed audio and the comparing of the video images of the collected data with the previously stored video images indicating a stage of the medical procedure using the medical instrument takes longer than an expected amount of time; 
Xiao teaches using conditions data, which include audio and video images (0057) to determine the status of an operating room (0058]; which includes a status of “patient on table (0059). The status is used to indicate that an operating room will be available later than the planned time, e.g. used longer than a schedule time (0061). The delay is determined by comparing the status indicated in the image vs predicted, e.g. expected, time between statuses. The predicted time is determined using past events ()0143, which would be recorded using the AV equipment. See also claim 8, stating “predicting a particular future time for a particular subsequent stage of a sequence of stages for using the facility based at least in part on the conditions data.” The conditions data includes audio and video (0057).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the A/V scheduling abilities of Xiao into the monitoring system of Ofer to allow optimal utilization of resources, in particular optimal utilization of ORs, optimal flexibility, and optimal response to changing requirements and emergency situations, as recognized by Xiao at 0014.

The combination of Ofer and Xiao does not teach, but Abri teaches
adjusting, by the computing system in real time, use of one or more operating rooms in an electronic operating room schedule by dynamically rescheduling performance of one or more subsequent medical procedures in the electronic operating room schedule in real time based on of the medical procedure taking longer than the scheduled amount of time; and 
Abri teaches adapting and optimizing (equivalent to adjusting) an operating room schedule in real-time (0037: “the OR plan is continually revised on a real-time basis”) based on the analysis of real-time data of at least one operating-room related process including the completion of individual tasks contained within a process (equivalent to the monitored progress of a medical procedure; [0046] to [0047) by automatically rescheduling future activities (subsequent procedures; see [0050] for rescheduling) and redistributing the future activities to other operating rooms’ slots (equivalent to relocating the subsequent medical procedure to a different operating room; [0029).  It is noted that the schedule as in Abri is indicative of the use of one or more operating rooms. See also 0047: “possible delays can be detected at a very early point of time and, if possible, consequences on the OR schedule can be avoided or immediately considered in an updated OR schedule.”
generating and transmitting notifications of the adjusted use over a network to devices of participants of the one or more subsequent medical procedures
Abri teaches transmitting a new schedule (equivalent to the adjusted schedule) to the mobile devices of personnel (equivalent to participants of subsequent medical procedures; [0072) over a network (Fig. 3 and [0106)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the scheduling abilities of Abri into the monitoring system of Ofer to allow optimal utilization of resources, in particular optimal utilization of ORs, optimal flexibility, and optimal response to changing requirements and emergency situations, as recognized by Abri in [0037].
The combination of Ofer, Xiao, and Abri does not teach, but Carlson teaches:
wherein the analyzing the collected data includes: analyzing the audio, via natural language processing, to identify certain phrases indicating the status of the medical procedure
Carlson teaches using natural language processing to analyze audio and identify speech that indicates the status of a patient’s health condition (0052). The status of medical procedures is taught by Xiao above. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Ofer, Xiao, and Abri the ability to determine patient status, as taught by Carlson, with the motivation to improve medical treatment, as recognized by Carlson at 0005.

Regarding claim 16, Ofer teaches a computer program product comprising 
at least one computer readable storage medium having computer readable program code embodied therewith for execution on at least one processor of a computing system, the computer readable program code being configured to be executed by the at least one processor to perform: 
Ofer teaches using random access memory (00216) coupled to at least one processor (0059)
collecting, by a plurality of sensors, data pertaining to performance of the medical procedure in an operating room of a facility having a plurality of operating rooms, wherein the plurality of sensors includes a video image capture device and an audio capture device and the collected data include video images and audio of the performance of the medical procedure, and wherein the medical procedure is a surgical procedure using a medical instrument;
Ofer teaches collecting data associated with a monitored medical procedure, such as video feeds and audio feeds (0010) of the medical procedure being performed (taught by Ofer as “procedure to be performed”; [0011), from one or more sensors (0062) such as video cameras (008) and audio sensors (010), where the sensors are placed in a treatment setting such as an emergency room, which can be a type of operating room (009). The treatment setting includes a medical facility, such as hospital, which would include a plurality of rooms (00166). In addition, the procedures include those performed by a surgeon (003), which would include surgical procedures.
monitoring, by a computing system, progress of the medical procedure in the operating room in real time by analyzing the collected data, a procedure reference library, and a physician history to determine a status of the medical procedure, 
Ofer teaches monitoring the progress of the medical procedure by analyzing the collected data of the procedure (0062), referencing a medical records repository to retrieve procedure information (0092), and analyzing the medical staff currently carrying out the medical procedure (0086) in order to determine the medical procedure, specific steps being executed, and other parameters associated with the procedure (equivalent to determining the status of the procedure; [0062)
wherein the analyzing the collected data includes: comparing, via image analysis techniques, the video images of the collected data with previously stored video images from a same type of medical procedure; and
Ofer teaches comparing (00122) data (including video images; see “video feeds” in [00123) from a currently monitored medical procedure with previously stored data (also including video feeds) of substantially similar past procedures (under the broadest reasonable interpretation, “substantially similar” teaches “same type”; see [00122] for comparing steps)
Ofer does not teach, but Xiao teaches
wherein the analyzing the collected data includes: determining that the operating room is used longer than a scheduled amount of time for the medical procedure based on the analyzed audio and the comparing of the video images of the collected data with the previously stored video images indicating a stage of the medical procedure using the medical instrument takes longer than an expected amount of time; 
Xiao teaches using conditions data, which include audio and video images (0057) to determine the status of an operating room (0058]; which includes a status of “patient on table (0059). The status is used to indicate that an operating room will be available later than the planned time, e.g. used longer than a schedule time (0061). The delay is determined by comparing the status indicated in the image vs predicted, e.g. expected, time between statuses. The predicted time is determined using past events ()0143, which would be recorded using the AV equipment. See also claim 8, stating “predicting a particular future time for a particular subsequent stage of a sequence of stages for using the facility based at least in part on the conditions data.” The conditions data includes audio and video (0057).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the A/V scheduling abilities of Xiao into the monitoring system of Ofer to allow optimal utilization of resources, in particular optimal utilization of ORs, optimal flexibility, and optimal response to changing requirements and emergency situations, as recognized by Xiao at 0014.

The combination of Ofer and Xiao does not teach, but Abri teaches
adjusting, by the computing system in real time, use of one or more operating rooms in an electronic operating room schedule by dynamically rescheduling performance of one or more subsequent medical procedures in the electronic operating room schedule in real time based on of the medical procedure taking longer than the scheduled amount of time; and 
Abri teaches adapting and optimizing (equivalent to adjusting) an operating room schedule in real-time (0037: “the OR plan is continually revised on a real-time basis”) based on the analysis of real-time data of at least one operating-room related process including the completion of individual tasks contained within a process (equivalent to the monitored progress of a medical procedure; [0046] to [0047) by automatically rescheduling future activities (subsequent procedures; see [0050] for rescheduling) and redistributing the future activities to other operating rooms’ slots (equivalent to relocating the subsequent medical procedure to a different operating room; [0029).  It is noted that the schedule as in Abri is indicative of the use of one or more operating rooms. See also 0047: “possible delays can be detected at a very early point of time and, if possible, consequences on the OR schedule can be avoided or immediately considered in an updated OR schedule.”
generating and transmitting notifications of the adjusted use over a network to devices of participants of the one or more subsequent medical procedures
Abri teaches transmitting a new schedule (equivalent to the adjusted schedule) to the mobile devices of personnel (equivalent to participants of subsequent medical procedures; [0072) over a network (Fig. 3 and [0106)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the scheduling abilities of Abri into the monitoring system of Ofer to allow optimal utilization of resources, in particular optimal utilization of ORs, optimal flexibility, and optimal response to changing requirements and emergency situations, as recognized by Abri in [0037].
The combination of Ofer, Xiao, and Abri does not teach, but Carlson teaches:
wherein the analyzing the collected data includes: analyzing the audio, via natural language processing, to identify certain phrases indicating the status of the medical procedure
Carlson teaches using natural language processing to analyze audio and identify speech that indicates the status of a patient’s health condition (0052). The status of medical procedures is taught by Xiao above. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have added to the system of Ofer, Xiao, and Abri the ability to determine patient status, as taught by Carlson, with the motivation to improve medical treatment, as recognized by Carlson at 0005.

Claims 3, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer (WO2019/111077 A1) in view of Xiao (US 2005/0060211 A1) in further view of Abri (US 2009/0125337 A1) in further view of Carlson (US 2016/0004831 A1) in further view of D’Souza et al. (US 2015/0356198 A1) 

Regarding claim 3, the combination teaches the limitations of claim 2. Ofer further teaches
text extracted from the audio of the collected data
Ofer teaches transcribing a voice stream into text (0085)
The combination does not teach, but D’Souza teaches
and annotating data with appropriate international classification of disease codes to facilitate future analysis of medical procedures.
D’Souza teaches using natural language understanding to annotate medical records with medical codes (0029) which can be International Classification of Disease (ICD) standard (0032)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the annotation abilities and international disease codes of D’Souza into the monitoring system of the combination with the motivation to allow identical conditions to be identified as such across patient records for data analysis, as recognized by D’Souza in [0032].

Regarding claim 10, the combination teaches the limitations of claim 9. Ofer further teaches
applying video analytics to the video images of the collected data to determine the progress of the medical procedure,
Ofer teaches the video information is used to monitor the medical procedure (0097)
using cognitive analysis to determine whether a plurality of steps included in the medical procedure are executed effectively,
Ofer teaches the collected data us used to identify specific steps of the medical procedure being executed (005)
and determining, by the video analytics, whether instruments used in the medical procedure are accounted for before the medical procedure and after the medical procedure.
Ofer teaches the video feeds are analyzed to detect medical equipment usage (0010), and that the expected use of medical tools is compared to the actual use of the tools (the tools are accounted for after the medical procedure; [0011)
text extracted from audio of the collected data
Ofer teaches transcribing a voice stream into text (0085)

The combination does not teach, but D’Souza teaches
annotating the text with appropriate international classification of disease codes to facilitate future analysis of medical procedures.
D’Souza teaches using natural language understanding to annotate medical records with medical codes (0029) which can be International Classification of Disease (ICD) standard (0032)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the annotation abilities and international disease codes of D’Souza into the monitoring system of the combination with the motivation to allow identical conditions to be identified as such across patient records for data analysis, as recognized by D’Souza in [0032].

Regarding claim 17, the combination teaches the limitations of claim 16. Ofer further teaches
applying video analytics to the video images of the collected data to determine the progress of the medical procedure,
Ofer teaches the video information is used to monitor the medical procedure (0097)
using cognitive analysis to determine whether a plurality of steps included in the medical procedure are executed effectively,
Ofer teaches the collected data us used to identify specific steps of the medical procedure being executed (005)
text extracted from audio of the collected data
Ofer teaches transcribing a voice stream into text (0085)

The combination does not teach, but D’Souza teaches
annotating the text with appropriate international classification of disease codes to facilitate future analysis of medical procedures.
D’Souza teaches using natural language understanding to annotate medical records with medical codes (0029) which can be International Classification of Disease (ICD) standard (0032)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the annotation abilities and international disease codes of D’Souza into the monitoring system of the combination with the motivation to allow identical conditions to be identified as such across patient records for data analysis, as recognized by D’Souza in [0032].

Regarding claim 18, the combination teaches the limitations of claim 17. Ofer further teaches
the applying the video analytics to the video images of the collected data to determine the progress of the medical procedure further comprises:
Ofer teaches the collected data may comprise video/image data (0095) and audio feeds (0010)
reviewing a tray to ensure that a plurality of implements are available, and determining how the medical procedure is progressing based on use of ones of the plurality of instruments.
Ofer teaches the system detects usage of medical tools and supplies (0010) from a medical tools storage compartment (equivalent to a tray; [00251) and uses this information to determine the current stage of the procedure (00114)

Claims 4, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer (WO2019/111077 A1) in view of Xiao (US 2005/0060211 A1) in further view of Abri (US 2009/0125337 A1) in further view of Carlson (US 2016/0004831 A1) in further view of Turbovich (US 8,292,184 B2).

Regarding claims 4, 11, and 19, the combination teaches the limitations of claims 1, 9, and 16. Ofer further teaches
An RFID sensor
Ofer teaches dynamic components capable of transmitting and receiving radio signals to identify medical staff members (00180) 
and the collected data pertaining to performance of the medical procedure includes data for tracking use of medical implements during the medical procedure.
Ofer teaches video and audio feeds are analyzed to detect specific medical tools usage and chemicals/drugs usage (0010)
The combination does not teach, but Turbovich teaches
A bar code reader
Turbovich teaches the system includes a bar code reader (Col. 4, ln 21-24)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the bar code scanner of Turbovich into the monitoring system of the combination with the motivation to leave users’ hands free to handle other materials, as recognized by Turbovich in Col. 3, ln 38-39.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ofer (WO2019/111077 A1) in view of Xiao (US 2005/0060211 A1) in further view of Abri (US 2009/0125337 A1) in further view of Carlson (US 2016/0004831 A1) in further view of Halsted (US 2008/0046286 A1).

Regarding claims 6 and 13, the combination teaches the limitations of claims 1 and 9. Ofer further teaches partitioning the medical procedure into a plurality of stages, wherein:
the monitoring the progress of the medical procedure further comprises monitoring the progress of each of the plurality of stages,
Ofer teaches identifying the current step being executed in an ongoing procedure (0063)
the monitoring the progress of each of the plurality of stages further comprising: determining whether a respective stage is taking longer than the expected amount of time, and providing real-time suggestions, based on previous successful medical procedures, to improve the medical procedure when the respective stage is determined to be taking longer than the expected amount of time;
Ofer teaches determining that an electric shock as part of a resuscitation procedure is 2 minutes late, and recommending that the shock should be delivered as soon as possible (equivalent to a real-time suggestion; [00241), based on data from different stages of past procedures (00122)
the adjusting the  use of the one or more operating rooms further comprises adjusting availability of the use of the one or more operating rooms for the one or more subsequent medical procedures based on the monitored progress of the each of the plurality of stages,
Ofer teaches the addition or removal of scheduled operations based on features detected during the medical procedure (00146]- [00147)
The combination does not teach, but Halsted teaches
when the monitoring of the progress of the medical procedure determines a completion of all of the plurality of stages, providing a notification regarding an end of the medical procedure to at least one individual associated with the patient
Halsted teaches notifying a physician when an exam has been completed by automatically sending a report to the physician (0086)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the notification of Halsted into the monitoring system of the combination with the motivation to maximize the efficiency of resource use in the hospital, as recognized by Halsted in [0056].

Regarding claim 20, the combination teaches the limitations of claim 16. Ofer further teaches the computer readable program code is configured to be executed by the at least one processor to perform partitioning the medical procedure into a plurality of stages, wherein:
the monitoring the progress of the medical procedure further comprises monitoring the progress of each of the plurality of stages,
Ofer teaches identifying the current step being executed in an ongoing procedure (0063)
the adjusting the use of the one or more operating rooms further comprises adjusting  availability of the use of the one or more operating rooms for the one or more subsequent procedures based on the monitored progress of the each of the plurality of stages,
Ofer teaches the addition or removal of scheduled operations based on features detected during the medical procedure (00146]- [00147)
The combination does not teach, but Halsted teaches
when the monitoring of the progress of the medical procedure determines a completion of all of the plurality of stages, providing a notification regarding an end of the medical procedure to at least one individual associated with the patient
Halsted teaches notifying a physician when an exam has been completed by automatically sending a report to the physician (0086)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the notification of Halsted into the monitoring system of the combination with the motivation to maximize the efficiency of resource use in the hospital, as recognized by Halsted in [0056].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ofer (WO2019/111077 A1) in view of Xiao (US 2005/0060211 A1) in further view of Abri (US 2009/0125337 A1) in further view of Carlson (US 2016/0004831 A1) in further view of Junttila (EP1422651).

Regarding claim 8, the combination teaches the limitations of claim 1. The combination does not teach, but Junttila teaches
automatically contacting a patient after the medical procedure regarding post- operative patient care and receiving feedback from the patient regarding the post-operative patient care;
Junttila teaches contacting a patient after a given period of time following a procedure to receive patient feedback (0024-0025)
determining, based on the received feedback, whether to contact a physician regarding the received feedback;
Junttila teaches determining if a patient wishes to be contacted based on the received feedback (0056)
and automatically contacting the physician when the determining determines to contact the physician regarding the received feedback.
Junttila teaches automatically contacting a physician if it is determined that a patient wishes to contact the physician regarding feedback (0056)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the request for feedback of Junttila into the monitoring system of the combination with the motivation to provide health care organizations with the chance to develop their operations to better serve the needs of a patient as recognized by Junttila in [0005].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ofer (WO2019/111077 A1) in view of Xiao (US 2005/0060211 A1) in further view of Abri (US 2009/0125337 A1) in further view of Carlson (US 2016/0004831 A1) (US 2005/0240423 A1) in further view of Barash (US 2011/0117878 A1).

Regarding claim 15, the combination teaches the limitations of claim 9.  Ofer further teaches the at least one processor is further configured to perform:
maintaining a list of procedure categories, each of a plurality of physicians being assigned to a respective given procedure category;
Ofer teaches identifying emergency team members based on the relevance of their expertise to the type of the emergency event (00155-00156)
The combination does not teach, but Barash teaches
responsive to an urgent request for a given medical procedure, determining who will lead the given medical procedure and who will be included in a medical procedure team for the given medical procedure based on the maintained list of procedure categories and the each of the plurality of physicians assigned to the respective given procedure category.
Barash teaches the system determines a particular responder in a group of responders to lead the team in response to a medical emergency (0012)
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have incorporated the selection of the most relevant staff member of Barash into the monitoring system of the combination with the motivation to reduce response time for an emergency, as recognized by Barash in [0011].

Response to Arguments and Amendments





























Applicant’s arguments and amendments filed 6/30/2022 have been fully considered and are addressed below.
Regarding 112(a), Applicant’s arguments and amendments have been considered and are persuasive. 
Regarding 103, to paraphrase, Applicant argues that the features of determining that an operating room is occupied longer than expected because a procedure taking longer than expected, was not taught by the art of record. Xiao has been used to reject these limitations as amended. Therefore, the arguments are not persuasive.

Conclusion






























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686